260 Ga. 86 (1990)
390 S.E.2d 38
SAPP
v.
THE STATE.
S90A0267.
Supreme Court of Georgia.
Decided April 5, 1990.
John W. Davis, for appellant.
Glenn Thomas, Jr., District Attorney, Keith Higgins, Assistant District Attorney, Michael J. Bowers, Attorney General, Richard C. Litwin, for appellee.
BELL, Justice.
Roger Sapp appeals from his conviction of the felony murder of Darryl Jones.[1] Appellant's sole enumeration of error raises the general grounds.
This enumeration has no merit. Viewed most favorably to the verdict, the evidence showed that appellant and the victim were arguing *87 over money that appellant claimed the victim owed him. The victim attempted to leave the scene of the argument, but appellant fired a gun at him, inflicting a fatal wound. At the date of the shooting, appellant was a convicted felon.
We conclude that the evidence was sufficient to sustain the conviction. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Judgment affirmed. All the Justices concur.
NOTES
[1]  The victim was killed on November 29, 1987. On March 9, 1988, appellant was indicted for malice murder; felony murder, based on the underlying felony of possession of a firearm by a convicted felon; and two other crimes. Appellant was tried only on the murder charges.

On January 26, 1989, after a trial on a special plea of incompetency to stand trial, a jury returned a verdict against the special plea. On February 20, 1989, the court reporter certified the transcript of the competency trial.
On March 23, 1989, a jury returned a verdict of guilty of felony murder, and appellant was sentenced to life imprisonment. On April 14, 1989, he filed a motion for new trial. On August 4, 1989, the court reporter certified the transcript of the murder trial. On October 25, 1989, the court denied the motion for new trial.
On November 3, 1989, appellant filed a notice of appeal. The record was docketed in the Court of Appeals on November 7, 1989. On November 21, 1989, the Court of Appeals transferred the appeal to this Court, and on November 28, 1989, this Court docketed the appeal. On January 12, 1990, the appeal was submitted for decision without oral argument.